1    Michelle R. Ghidotti-Gonsalves, Esq., (SBN 27180)
     LAW OFFICES OF MICHELLE GHIDOTTI
2    1920 Old Tustin Ave.
     Santa Ana, CA 92705
3
     Tel: (949) 427-2010
4    Fax: (949) 427-2732

5    Attorneys for Movant
     U.S. Bank Trust National Association, as
6    Trustee of the SCIG Series III Trust, its successors
     and assigns
7

8
                             IN THE UNITED STATES BANKRUPTCY COURT
9
                             DISTRICT OF ARIZONA – PHOENIX DIVISION
10

11
                                                        )   CASE NO.: 2:16-bk-12577-BKM
12   In Re:                                             )
                                                        )   CHAPTER 13
13   Mircea N. Pop And Monica A. Pop,                   )
                                                        )
14            Debtors.                                  )
                                                        )   [PROPOSED] ORDER TERMINATION
15                                                          AUTOMATIC STAY AND ABANDONING
                                                        )
16   U.S. Bank Trust National Association, as           )   ESTATE PROPERTY
     Trustee of the SCIG Series III Trust,              )
17                                                      )   Re: Real property located at
                                                        )   2021 W. Marconi Ave., Phoenix, AZ 85023
18            Movant,
                                                        )
19   v. Mircea N. Pop And Monica A. Pop                 )
                                                        )
20            Respondents.                              )
                                                        )
21                                                      )
22
              U.S. Bank Trust National Association, as Trustee of the SCIG Series III Trust, its successors
23
     and/or assignees (“Movant”), having filed a Motion for Relief from the Automatic Stay with respect
24

25   to the hereinafter-described property after appropriate notice and opportunity for a hearing, no party

26   in interest having objected to such relief, the Respondents having failed to plead or otherwise
27   defend, and good cause appearing,
28
                                                        1                                       2:16-bk-12577-BKM
                                                                         [Proposed] Order Terminating Automatic Stay
Case 2:16-bk-12577-BKM          Doc 44-2 Filed 10/11/18 Entered 10/11/18 16:32:55                     Desc
                                  Proposed Order Page 1 of 2
1                   IT IS THEREFORE ORDERED that:

2           Any and all stays against lien enforcement, including the automatic stay of 11 U.S.C. §362(a)
3
     and the automatic injunction of 11 U.S.C. §524(a), are hereby vacated with respect to the property
4
     generally described as 2021 W. Marconi Ave., Phoenix, AZ 85023, and Movant, its assignees and/or
5
     successors in interest, may proceed with a foreclosure of and hold a Trustee’s sale of the subject
6
     property pursuant to the state law, and thereafter commence any valid legal action necessary to
7

8    obtain complete possession of the subject property.

9                   IT IS FURTHER ORDERED that:
10          The following property generally described as 2021 W. Marconi Ave., Phoenix, AZ 85023, is
11
     hereby abandoned from the Debtor’s Bankruptcy Estate.
12
                    IT IS FURTHER ORDERED that:
13
            The Moving Party, at its option, may offer, provide and enter into any potential forbearances
14

15   agreement, loan modification, refinance agreement or other loan workout/loss mitigation agreement

16   as allowed by state law. The Movant may contact the Debtor via telephone or written

17   correspondence to offer such an agreement. Any such agreement shall be non-recourse unless
18   included in a reaffirmation agreement.
19

20                                                          SO ORDERED,

21
                                                            (Signed and Dated Above)
22

23

24

25

26

27

28
                                                        2                                      2:16-bk-12577-BKM
                                                                        [Proposed] Order Terminating Automatic Stay
Case 2:16-bk-12577-BKM         Doc 44-2 Filed 10/11/18 Entered 10/11/18 16:32:55                     Desc
                                 Proposed Order Page 2 of 2
